Name: Directive (EU) 2015/254 of the European Parliament and of the Council of 11 February 2015 repealing Council Directive 93/5/EEC on assistance to the Commission and cooperation by the Member States in the scientific examination of questions relating to food Text with EEA relevance
 Type: Directive
 Subject Matter: foodstuff;  EU institutions and European civil service;  health;  cooperation policy
 Date Published: 2015-02-18

 18.2.2015 EN Official Journal of the European Union L 43/1 DIRECTIVE (EU) 2015/254 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 February 2015 repealing Council Directive 93/5/EEC on assistance to the Commission and cooperation by the Member States in the scientific examination of questions relating to food (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) In the framework of the Regulatory Fitness and Performance Programme (REFIT), the Commission is committed to achieving a simple, clear, stable and predictable regulatory framework for businesses, workers and citizens. (2) Council Directive 93/5/EEC (3) aims to ensure the smooth running of the Scientific Committee on Food by promoting the scientific support from the Member States to that Committee and by organising cooperation with the relevant national bodies on scientific issues regarding the safety of foodstuffs. (3) Pursuant to Regulation (EC) No 178/2002 of the European Parliament and of the Council (4), the tasks of the Scientific Committee on Food referred to in Directive 93/5/EEC have been transferred to the European Food Safety Authority (EFSA), and those tasks are currently provided for by Regulation (EC) No 178/2002. (4) Commission Decision 97/579/EC (5) which established the Scientific Committee on Food has been repealed by Commission Decision 2004/210/EC (6). (5) Pursuant to Regulation (EC) No 178/2002, EFSA has also become the competent body to promote scientific cooperation with the Member States and relevant national bodies operating in the fields falling within EFSA's mission. In particular, Article 22 of Regulation (EC) No 178/2002 provides that EFSA is to act in close cooperation with the competent bodies in the Member States and that the Member States are to cooperate with EFSA to ensure the accomplishment of its mission. (6) Directive 93/5/EEC has therefore become obsolete and should be repealed, HAVE ADOPTED THIS DIRECTIVE: Article 1 Directive 93/5/EEC is repealed. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 29 February 2016. They shall immediately inform the Commission thereof. When Member States adopt those measures, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main measures of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Strasbourg, 11 February 2015. For the European Parliament The President M. SCHULZ For the Council The President Z. KALNIÃ A-LUKAÃ EVICA (1) OJ C 451, 16.12.2014, p. 157. (2) Position of the European Parliament of 16 December 2014 (not yet published in the Official Journal) and Decision of the Council of 27 January 2015. (3) Council Directive 93/5/EEC of 25 February 1993 on assistance to the Commission and cooperation by the Member States in the scientific examination of questions relating to food (OJ L 52, 4.3.1993, p. 18). (4) Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down the procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1). (5) Commission Decision 97/579/EC of 23 July 1997 setting up Scientific Committees in the field of consumer health and food safety (OJ L 237, 28.8.1997, p. 18). (6) Commission Decision 2004/210/EC of 3 March 2004 setting up Scientific Committees in the field of consumer safety, public health and the environment (OJ L 66, 4.3.2004, p. 45).